DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of January 11, 2021.
Status of Claims
Claims 16-27 and 29-30, as originally filed January 11, 2021, are pending and have been examined on the merits (claims 16, 29, and 30 being independent).
Response to Arguments
Applicant’s arguments and amendments filed January 11, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
Step 2A(ii) is nonetheless patent eligible.” (Applicant response, page 9)
(2) “In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:” (Applicant response, page 10)
(3) “But the Final Office Action fails to provide any evidence as required by the Berkheimer Memo to support the Office Action's assertion that the features of claim 16 are conventional, well-understood, and routine.” (Applicant response, page 11)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a secure payment transaction, e.g., an authentication request for the payment such as a fingerprint, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices including mitigating risk).  For instance, in the process of claims , the limitations of triggering… a payment transaction, determining… whether the biometric verification is required, performing… payment transaction without the biometric verification, forwarding… the performing… biometric verification, and considering… previous transaction request recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a wearable device, a payment terminal, biometric sensor, mobile devices, memory, computing device, a telecommunications network, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem. For instance, the limitations of transmitting… a transaction request and authentication request, providing… a set of rules,  transmitting… a verification result, forwarding… the authentication request, providing… a threshold indicating a storing… the verification metric” are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing a secure payment transaction, e.g., an authentication request for the payment such as a fingerprint.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [06-07], mobile devices, biometric sensors, fingerprint sensor, wearable devices, mobile phone, and contactless payment terminals. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a wearable device” and “mobile device”, all of which are suitably programmed, are somehow made more efficient or 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter),

1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged (e.g., performing the biometric verification by the mobile device with the biometric sensor) as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer 
For these reasons and those stated in the rejections above, rejection of claims 16-27 and 29-30 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims 16-27 and 29-30 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103.
Notes: Applicant asserts that Ignatchenko’s personal communication device 300 does not include the biometric sensor to receive biometric data.  Ignatchenko does not explicitly disclose the personal communication device includes the term of “biometric sensor” but Ignatchenko discloses the personal communication device includes a mobile phone or smartphone, a personal digital assistant (PDA), a laptop computer, a tablet, or any other device capable to storing user authentication information and further discloses the personal communication device stores authentication information that includes biometric data (e.g., fingerprint, retina patterns, etc.) or any other type of information that may be used to authenticate a user. – See paragraphs [0024-0025]
Therefore, it is obvious that a mobile phone or smartphone as the personal communication device has a biometric sensor to perform the biometric verification based on biometric data received from the biometric sensor.  However, in consideration of Applicant’s arguments and amendments of independent claims 1, 29, and 30, further clarifying citations with regard the Ignatchenko in view of Beenau and Bonalle references have been made to the 35 USC § 103 rejection.  Applicant seems 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-27 and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for securely performing wireless payments which contains the steps of triggering, determining, forwarding, accomplishing, providing, storing, and performing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process, claims 29 is direct to a system, and claim 30 is direct to a computer readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for securely performing wireless payments is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: triggering… a payment transaction, determining… whether the biometric verification is required, performing… payment transaction without the biometric verification, forwarding… the authentication request, performing… biometric verification, and considering… previous transaction requests.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’. 
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of transmitting… a transaction request and authentication request, providing… a set of rules,  transmitting… a verification result, providing… a threshold indicating a number of transactions, and storing… the 
The instant recited claims including additional elements (i.e. “a wearable device, a payment terminal, biometric sensor, mobile devices, memory, computing device, a telecommunications network”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [06-07], mobile devices, biometric sensors, fingerprint sensor, wearable devices, mobile phone, and contactless payment terminals) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a wearable device, a payment terminal, biometric sensor, mobile devices, memory, computing device, a telecommunications network, etc.) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components 
Dependent claims 17-27 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 17, the step of “wherein the verification metric provides a set of rules indicating whether biometric verification is required regarding the specific transaction request.”, in claim 18, the step of “wherein the verification metric considers a set of previous transaction requests.”, in claim 19, the step of “wherein the verification metric provides a threshold indicating a number of transactions and/or a transaction amount.”, in claim 20, the step of “wherein the verification metric is stored…”, in claim 21, the step of “wherein forwarding the verification result is performed wirelessly…”, and in claim 27, the step of “wherein a secure element is provided…” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Providing a set of rules for the verification requirement regarding the secure payment transaction and requesting a biometric authentication such as a fingerprint for the secure payment transaction are the most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 17-27, the step claimed are rejected under the same analysis and rationale as the independent claims 16, 29, and 30 above.  Merely claiming the same process using the authentication information such as a fingerprint to perform a secure payment transaction does 
Therefore, claims 16-27 and 29-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 16-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko et al. (hereinafter Ignatchenko), US Publication Number 2014/0282878 A1 in view of Beenau et al. (hereinafter Beenau), US Patent Number 7637434 B2 in further view of Bonalle et al. (hereinafter Bonalle), US Patent Number 7597265 B2.
Regarding claim 16:
Ignatchenko discloses the following:
A method for performing secure wireless payments using a wearable device, the method

triggering (reads on “a user positions a wearable authentication device 100 near a transaction device 200, allowing the devices to communicate with each other via ultra-short-range data transmission technology. At step 620, the transaction device 200 and the wearable authentication device 100 establish a data connection. At step 630, the wearable authentication device 100 displays a prompt on the user output interface 112 to prompt the user to provide authentication information (e.g., a PIN or a fingerprint).”) a payment transaction wirelessly by the wearable device (reads on “the wearable authentication device 100), whereupon a transaction request and an authentication request is transmitted from a payment terminal (reads on “The transaction device 200”) to the wearable device, (Ignatchenko: See paragraphs [0056], and see also [0023-0025], [0057])

Ignatchenko does not explicitly disclose the following, however Beenau further teaches:
wherein a verification metric is provided indicating whether a biometric verification is required or not; (Beenau: See column 28, lines 1-50: “Where the requested purchase is above the established per purchase spending limit, the customer may be required to provide, for example, a PIN, biometric sample and/or similar secondary verification to complete the transaction.”)
determining whether the biometric verification is required based on the verification metric; and (Beenau: See column 28, lines 1-50 “verification of purchases exceeding the established spending limit may involve biometrics circuitry included in fob 102. FIG. 9 is a schematic block diagram of an exemplary fob 102 wherein fob 102 includes a biometric security system 902. Biometric security system 902 may include a biometric sensor 904 for sensing the fingerprint of fob 102 user.”)

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for establishing a set of rule for an authentication request based on the level of transactions in the method of Ignatchenko as further taught by Beenau because it would reduce a risk for a high amount of a purchase (Beenau: See column 29, lines 1-17).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Ignatchenko and Beenau do not explicitly disclose the following, however Bonalle further teaches:
in a case that the biometric verification is determined to be required (reads on “If the user exceeds the transaction limit”), performing (reads on “smartcard reader 2500 may be configured to scan a biometric sample in order to verify the user's identity.”) the following forwarding at least the authentication request to a further mobile device (reads on “smartcard reader 2500”) comprising at least one biometric sensor; and (Bonalle: See column 65 lines 27-64: “In one example, where cardmember is using a company issued smartcard 100, smartcard 100 may the have a pre-set limit of transactions that may be completed before biometric verification is required. 
performing (reads on “the user may provide such verification by submitting a biometric sample, for example submitting a retinal scan to biometric sensor 2504. Smartcard reader 2500 may then digitize the biometric sample (e.g., retinal pattern) and use the digitized sample for verification by any of the methods described herein”) the biometric verification by the further mobile device (reads on “Smartcard reader 2500”) based on input received (reads on “submitting a retinal scan to biometric sensor 2504”) from the biometric sensor of the further mobile device in response to receiving the authentication request (reads on “If the user exceeds the transaction limit, smartcard reader 2500 may be configured to scan a biometric sample in order to verify the user's identity.”), and transmitting (reads on “Smartcard reader 2500 may then provide the transaction authorized signal to Access point 15”) a verification result to the payment terminal (reads on “Access point 15”). (Bonalle: See column 65 lines 27-64: “the user may provide such verification by submitting a biometric sample, for example submitting a retinal scan to biometric sensor 2504. Smartcard reader 2500 may then digitize the biometric sample (e.g., retinal pattern) and use the digitized sample for verification by any of the methods described herein. Once cardmember's identity and/or smart card 100 smartcard chip identifier may be verified, smartcard reader 2500 may receive a transaction authorized signal from a security vendor authorized to give such a signal. Smartcard reader 2500 may then provide the transaction authorized signal to Access point 15 in similar manner as is done with conventional PIN driven systems and Access point 15 may process the transaction under the merchant’s business as usual standard.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for performing the biometric verification based on 
Regarding claim 17:
Ignatchenko does not explicitly disclose the following, however Beenau further teaches:
The method according to claim 16, wherein the verification metric provides a set of rules indicating whether biometric verification is required regarding the specific transaction request.
(Beenau: See column 29, lines 1-17: “application of fob 102 including biometric security system 902, system 902 may be used to authorize a purchase exceeding the established per purchase spending limit. In this case, where the customers intended purchase exceeds the spending limit, the customer may be asked to provide assurance that the purchase is authorized. Accordingly, the customer may provide such verification by placing his finger over biometric sensor 904. Biometric sensor 904 may then digitize the fingerprint and provide the digitized fingerprint for verification” and column 48, line 61 through column 49, line 5: “fob 102 may be equipped with a biometric safeguard mechanism. For example, in one exemplary application of fob 102, fob 102 may use biometric security system 1502 to authorize a transaction that violates an established rule. Such as, for example, a purchase exceeding an established per purchase spending limit, a purchase exceeding a preset number of transactions, any portion of a purchase and/or transaction involving non-monetary finds (e.g., paying a portion of the transaction with loyalty points, coupons, airline miles, etc.) and/or any other purchase and/or transaction exceeding a preset or established limit.”)

Regarding claim 18:
Ignatchenko does not explicitly disclose the following, however Beenau further teaches:
The method according to claim 16, wherein the verification metric considers a set of previous transaction requests. (Beenau: See column 48, line 61 through column 49, line 5: “fob 102 may be equipped with a biometric safeguard mechanism. For example, in one exemplary application of fob 102, fob 102 may use biometric security system 1502 to authorize a transaction that violates an established rule. Such as, for example, a purchase exceeding an established per purchase spending limit, a purchase exceeding a preset number of transactions, any portion of a purchase and/or transaction involving non-monetary finds (e.g., paying a portion of the transaction with loyalty points, coupons, airline miles, etc.) and/or any other purchase and/or transaction exceeding a preset or established limit.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for establishing a set of rule for verification based on the level of transactions in the method of Ignatchenko as further taught by Beenau because it would reduce a risk for a high amount of a purchase (Beenau: See column 29, lines 1-17).  Further because the claimed invention is merely a combination of old elements, and in the combination, each 
Regarding claim 19:
Ignatchenko does not explicitly disclose the following, however Beenau further teaches:
The method according to claim 16, wherein the verification metric provides a threshold indicating a number of transactions and/or a transaction amount. (Beenau: See column 48, line 61 through column 49, line 5: “fob 102 may be equipped with a biometric safeguard mechanism. For example, in one exemplary application of fob 102, fob 102 may use biometric security system 1502 to authorize a transaction that violates an established rule. Such as, for example, a purchase exceeding an established per purchase spending limit, a purchase exceeding a preset number of transactions, any portion of a purchase and/or transaction involving non-monetary finds (e.g., paying a portion of the transaction with loyalty points, coupons, airline miles, etc.) and/or any other purchase and/or transaction exceeding a preset or established limit.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for establishing a set of rule for verification based on the level of transactions in the method of Ignatchenko as further taught by Beenau because it would reduce a risk for a high amount of a purchase (Beenau: See column 29, lines 1-17).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 20:
Ignatchenko does not explicitly disclose the following, however Beenau further teaches:

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for storing and comparing biometric verification data in a database associated with a mobile device or wearable device in the method of Ignatchenko as further taught by Beenau because it would reduce a risk for verification (Beenau: See column 28, lines 51-67). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 21:
Ignatchenko discloses the following:
The method according to claim 16, wherein forwarding the verification result is performed wirelessly via the wearable device. (Ignatchenko: See paragraphs [0057] “The user may enter the authentication information via the user input interface 110 and/or biometric input interface 114 of 
Regarding claim 22:
Ignatchenko discloses the following:
The method according to claim 16, wherein forwarding the verification result is performed wirelessly from the further mobile device to the payment terminal. (Ignatchenko: See paragraph [0057] “the personal communication device 300 receives, decrypts and processes the authentication information to authenticate the user. At step 670, assuming the personal communication device 300 successfully authenticated the user using the transmitted authentication information, encrypted transaction completion information……transmits the transaction completion information to the transaction device 200 via ultra short-range data transmission technology. At step 690, the transaction device 200 uses the transaction completion information to complete a secure transaction.”)
Regarding claim 23:
Ignatchenko discloses the following:
The method according to claim 16, wherein forwarding the verification result is performed via a further computing device (reads on “the personal communication device 300”) using a telecommunications network. (Ignatchenko: See paragraph [0028] “the wearable authentication device 100 may communicate with the personal communication device 300 using short-range transceivers 104,304. The short-range transceivers may implement any appropriate form of short-range transmission technology or protocol, such as induction-based communication technologies, 
Regarding claim 24:
Ignatchenko discloses the following:
The method according to claim 16, wherein the biometric sensor is a camera, a fingerprint sensor, a microphone or a pulse monitor. (Ignatchenko: See paragraph [0022] “one or more sensors or any other appropriate combination of hardware or software for inputting information into the wearable authentication device. The biometric input interface 114 may be any device for receiving biometric information including, but not limited to, a fingerprint or retina patterns”)
Regarding claim 25:
Ignatchenko discloses the following:
The method according to claim 16, wherein the wearable device is a piece of clothing, a bracelet, a watch and/or a fitness tracking device. (Ignatchenko: See paragraph [0021] “the wearable authentication device 100 may have a watch-like form factor. For example, it may be worn on a user's wrist or it may be carried in the manner of a pocket watch.”) 
Regarding claim 26:
Ignatchenko discloses the following:
The method according to claim 16, wherein the further mobile device is a smartphone or a laptop computer. (Ignatchenko: See paragraph [0024] “The personal communication device 300 may be a mobile phone or smartphone, a personal digital assistant (PDA), a laptop computer, a tablet, or any other device capable of storing user authentication information and/or transaction completion information.”)
Regarding claim 27:

The method according to claim 16, wherein a secure element is provided by the wearable device. (Ignatchenko: See paragraph [0022] “one or more sensors or any other appropriate combination of hardware or software for inputting information into the wearable authentication device. The biometric input interface 114 may be any device for receiving biometric information including, but not limited to, a fingerprint or retina patterns”)
Regarding claims 29 and 30: it is similar scope to claim 16, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YONGSIK PARK/Examiner, Art Unit 3695
February 10, 2021